UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6344


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

TYRONE MCNEIL,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.        Thomas David
Schroeder, District Judge. (2:95-cr-00251-TDS-2; 1:11-cv-00034-
TDS-PTS)


Submitted:   October 18, 2011              Decided:   October 20, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone McNeil, Appellant Pro Se.       Robert Michael Hamilton,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tyrone    McNeil        appeals     the     district    court’s       order

dismissing      as    successive       his    28   U.S.C.A.       § 2255    (West    Supp.

2011)       motion.      The    district      court      referred    this    case      to   a

magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West

2006    &    Supp.    2011).      The     magistrate       judge     recommended       that

relief be denied and advised McNeil that the failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

               The    timely     filing       of    specific        objections      to       a

magistrate       judge’s       recommendation         is   necessary        to   preserve

appellate review of the substance of that recommendation when

the     parties       have      been     warned       of    the      consequences           of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                            McNeil

has waived appellate review by failing to file objections after

receiving proper notice.                Accordingly, we affirm the district

court’s judgment.            We dispense with oral argument because the

facts    and    legal     contentions        are   adequately       presented     in     the

materials       before    the    court       and   argument    would       not   aid     the

decisional process.



                                                                                 AFFIRMED



                                              2